Citation Nr: 0631746	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  94-25 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) prior to June 30, 2003.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The veteran and S.K.S.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board previously adjudicated the veteran's claim in 
December 2004.  At that time the issue involved a disability 
rating in excess of 30 percent prior to July 21, 2003, and 
in excess of 50 percent after that date.  The Board found 
that the veteran's symptomatology met the rating criteria 
for a 100 percent rating from June 30, 2003, but denied a 
rating in excess of 30 percent prior to that date.

The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The veteran's attorney and VA General Counsel filed a Joint 
Motion requesting that the Court vacate that part of the 
Board's decision that denied a rating in excess of 30 
percent for PTSD prior to June 30, 2003, and remand the case 
to the Board for further development and re-adjudication in 
accordance with the directives of the February 2006 Joint 
Motion.  The Joint Motion also requested that the Board be 
required to consider whether referral for an extraschedular 
rating was in order.  Finally, the Joint Motion also 
requested that the Board be required to address whether 
there was a reasonably raised claim for entitlement to a 
total disability evaluation based on individual 
unemployability (TDIU).

The Court granted the Joint Motion for remand in February 
2006 and returned the case to the Board.

The Board wrote to the veteran's attorney in March 2006.  
The veteran, through his attorney, was advised that the case 
was returned to the Board by the Court.  He was further 
advised that he had 90 days to submit additional evidence or 
argument in support of his claim.  

The veteran's attorney wrote to the Board in July 2006 and 
presented additional argument in support of the claim.  

In regard to the issue of whether a claim for TDIU has been 
reasonably raised by the evidence, the veteran alleges that 
his service-connected PTSD renders unable to obtain and 
maintain substantially gainful employment.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (2001).  The veteran is only 
rated at 30 percent for his combined service-connected 
disabilities prior to June 30, 2003.  As such he clearly 
does not meet the regulatory criteria under 38 C.F.R. 
§ 4.16(a) (2006).  However, consideration under 38 C.F.R. 
§ 4.16(b) (2006) may be in order upon review of the 
evidence.  In addition, the provisions of 38 C.F.R. 
§ 4.16(c) (1996), may be applicable should there be any 
change in the veteran's disability ratings on remand.  

As the issue of entitlement to a TDIU rating has not yet 
been developed or certified on appeal, it is referred to the 
RO for such further development as may be necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran initially submitted a claim for service 
connection for PTSD in June 1988.  He stated that he was in 
Vietnam from 1969 through 1970.  

Of record at that time was a DD Form 214 which reflected a 
period of active service from December 1967 to November 
1971.  The veteran's military occupational specialty (MOS) 
was listed as 34B20G1, described as "Elec Acct Mach Rpmn."  
The DD Form 214 reflected service in Vietnam from June 1970 
to March 1971.  Also, the veteran's military awards and 
decorations were listed as the Vietnam Service Medal with 
one bronze service star, Republic of Vietnam Campaign Medal, 
and Expert (Rifle M-16).  Finally, the DD Form 214 showed 
that the veteran attended an Electronic Accounting Machine 
Repairman Course at Fort Monmouth, New Jersey.

The veteran was afforded a VA psychiatric examination in 
July 1988.  The examiner noted the veteran's military duties 
involved IBM technician, rifleman, and security policeman.  
The veteran said that he served in combat.  The examiner 
said that the veteran gave a history of anxiety whose onset 
appeared to be coincident with a divorce and concerns over 
child custody and lack of employment due to back problems.  
The diagnosis was adjustment disorder with anxious mood.

The veteran's DA Form 20 was received in July 1988.  The DA 
Form 20 shows that the veteran served in Vietnam from June 
1970 to March 1971.  The veteran initially served as a 
tabulating equipment repairman from June 1970 to December 
1970 at the U. S. Army Depot.  He then served as a "Elec Acc 
Mech Rpr" from December 1970 to March 1971 with the 855th 
General Supply Company.  The veteran received a mark of 
"excellent" for both conduct and efficiency in those two 
assignments.  There is no indication that he served in any 
other capacity, such as an infantryman, at any time during 
his service in Vietnam.  He did serve as an infantryman 
while assigned to units in Germany prior to 1969.  The 
assignments also show that the veteran was transferred out 
of Vietnam in March 1971.  The DA Form 20 did not reflect 
any additional awards or decorations beyond those listed on 
the DD Form 214 cited supra.  

A review of the veteran's service medical records (SMRs) 
shows that he was transferred out of Vietnam, first to 
Okinawa, and then to Fort Polk, Louisiana, for treatment of 
hepatitis.  

The veteran submitted evidence of his hospitalization at the 
VA medical center in Jackson, Mississippi, in October 1988.  
His psychiatric diagnoses were dysthymic syndrome, chronic 
anxiety syndrome, and drug seeking behavior.

The veteran's claim for service connection for PTSD was 
denied in February 1989.  He perfected an appeal of that 
denial.  

The veteran testified at a hearing at the RO in November 
1989.  The veteran testified about his combat experiences in 
Vietnam.  He told of being subjected to artillery barrages 
and seeing mangled bodies.

The Board initially denied the veteran's claim for service 
connection for PTSD in October 1990.  The Board found that 
the veteran did not engage in combat in service and that 
there was no diagnosis of PTSD.

The veteran, represented by a different attorney (S.M. 
Tumey), submitted a motion for reconsideration of the Board 
decision in July 1991.  The veteran submitted VA records in 
support of his motion.  One record consisted of a January 
1990 compensation and pension (C&P) examination.  The 
examiner noted that the history was entirely from the 
veteran.  The veteran gave a description of his service in 
Vietnam although he could not name his unit.  He said he had 
an MOS of 11B40 (light weapons infantryman).  The veteran 
said he was at a number of different locations in Vietnam.  
He said that he went on search and destroy missions every 
four days and would stay out for three days.  The veteran 
described how he witnessed the death of a friend named "[redacted]" 
from a mortar round.  He also said his friend [redacted] 
was shot.  

The examiner said that the veteran satisfied many of the 
criteria for a diagnosis of PTSD.  He noted the description 
of the death of at least two friends.  The veteran also 
dreamed of combat.  The examiner deferred a final diagnosis 
pending psychological testing.  The examiner provided an 
addendum in February 1990.  He referred to a February 1990 
psychological evaluation that supported a diagnosis of PTSD.  
The examiner then gave a diagnosis of PTSD.

The Chairman of the Board of Veterans Appeals issued an 
order for reconsideration in February 1992.  The veteran's 
attorney, Mr. Tumey submitted additional argument and 
evidence that same month.  He argued that the Board was in 
error in that the veteran's war time service was as a non-
combatant.  He noted that the veteran had previously carried 
an MOS of 11B40, although his primary MOS in Vietnam was as 
an electronic accounting machine repairman.  He said that 
the veteran was frequently assigned to security details and 
required to participate in search and destroy missions.  The 
veteran experienced the combat deaths of several of his 
friends.  He also noted that there was a February 1990 VA 
psychological report that provided a diagnosis of PTSD.  

Included was a copy of the February 1990 psychological 
report.  The report noted that the veteran was administered 
a battery of tests.  The summary said that the veteran's 
test results were consistent with a diagnosis of PTSD when 
compared to normative data for Vietnam War veterans.  

Finally, the attorney submitted a copy of a DA Form 1577, 
Authorization for Issuance of Awards.  The form contained a 
listing of a number of military awards and decorations 
listed in numerical order.  They range from the Medal of 
Honor (Number 1) to Honorable Service Lapel Button WWII 
(Number 62).  A second section contains an area that lists 
awards that the Secretary of the Army directs that should be 
issued to the individual identified, in this case the 
veteran.  The awards were listed by number and included the 
Good Conduct Medal (20), National Defense Service Medal 
(34), Vietnam Service Medal (38), Republic of Vietnam 
Campaign Ribbon with device (1960) (61), Expert Badge with 
automatic rifle bar, and Marksman Badge with rifle bar.  
There is an additional entry for the Combat Infantryman 
Badge (CIB) (46).  Finally, in the remarks section there is 
a notation that the Republic of Vietnam Campaign Medal was 
awarded but that the Army only issues the ribbon.  Also, the 
veteran was said to be authorized the Republic of Vietnam 
Gallantry Cross with Palm Unit Citation Badge.  This too was 
noted as a foreign award and not issued by the Army.  There 
was a signature block for an authorizing official; however, 
the copy provided to the RO was a xerox copy with no 
signature visible.

After reconsideration, the Board issued a remand in the case 
in July 1992.  The remand was signed by six members of the 
Board.  The Board noted the obvious discrepancy between the 
DA Form 20 and DD Form 214 and the lack of the award of a 
CIB and the information contained on the DA Form 1577.  The 
Board directed that the RO contact the Department of the 
Army to obtain confirmatory data that the veteran did 
receive the CIB for service in Vietnam.  

The RO obtained a second copy of the veteran's DA Form 20 
from the National Personnel Records Center (NPRC) in 
September 1992.  The copy received was no different than the 
one received in 1978.  There was no notation of any combat 
award.  There was a duplicate unsigned copy of the DA Form 
1577 in the file, the form that reflected that the veteran 
was authorized the CIB.  Also included was a copy of a DD 
Form 214 for the veteran's first period of service from 
March 1966 to December 1967.  The DD Form 214 listed his MOS 
as 11B40.  The awards listed were the National Defense 
Service Medal and Marksman Badge (rifle).  

There is no indication in the claims folder that the RO ever 
attempted to contact the Department of the Army as directed 
by the Board in the remand of July 1992.  It appears that 
duplicate records from the NPRC were relied on.

Associated with the claims folder is a VA psychology/trauma 
recovery program (TRP) observation and evaluation report 
dated in September 1992.  It was noted that the veteran was 
referred for testing to establish a diagnosis of PTSD.  The 
report said that the Minnesota Multiphasic Personality 
Inventory (MMPI) results were invalid.  The report noted 
that the test results were inconsistent with a diagnosis of 
PTSD when compared to normative data for war veterans.  It 
was said that the veteran's test results were more 
consistent with results obtained by general psychiatric 
patients experiencing a great deal of distress, general 
anxiety, somatic complaints, and depression.  The report 
noted that the results of the February 1990 evaluation were 
more consistent with typical profiles obtained by veterans 
with a diagnosis of PTSD.  The report was co-signed by the 
chief of the TRP.  This psychologist also co-signed the 
report of February 1990 that formed the basis for the 
diagnosis of PTSD by the C&P examiner.

The veteran was afforded a VA psychiatric examination by a 
board of three examiners in September 1992.  The veteran 
gave a history of working in his MOS for a week in Vietnam 
when he was transferred to an infantry unit.  He reported he 
served as a squad leader and saw combat on most days.  The 
examiners noted the results of the February 1990 and 
September 1992 psychological evaluations.  They felt that 
the veteran met the criteria for a diagnosis of PTSD.

The RO issued a rating decision in November 1992 that 
granted service connection for PTSD.  The RO noted that the 
veteran had received the CIB as proof of individual combat 
service and the Republic of Vietnam Gallantry Cross with 
Palm Unit Citation Badge as indicative of the veteran's unit 
having engaged in combat.  The veteran was awarded a 30 
percent disability rating from June 6, 1988.  He was also 
assigned a temporary 100 percent rating from February 25, 
1991, to March 31, 1991, and then a 30 percent rating from 
April 1, 1991.

The veteran submitted a claim for an increased rating for 
his PTSD in February 1993.  He also sought service 
connection for a shrapnel wound as a separate claim in a 
later claim.  He testified regarding the shrapnel wound in 
May 1996.  The veteran said that he was wounded and moved to 
a hospital ship.  He said he was wounded when he was serving 
as a support observer.  The veteran said he received an 
earlier wound in the leg in 1968 when he was on a mission in 
Vietnam.  He said that he could not find any information on 
that mission.  

The NPRC provided duplicate copies of the veteran's DA Form 
20, DA Form 1577, and DD Form 214s in October 1996.

The RO provided copies of those records as part of a request 
for verification of the veteran being wounded in June 1996.  
The RO contacted the U. S. Army and Joint Services Records 
Research Center (JSRCC) (formerly Joint Services 
Environmental Support Group (ESG) and formerly Center for 
Unit Records Research (CURR)).  

The JSRCC responded in July 1997.  The response indicated 
that there was no evidence of the veteran being wounded in 
action.  The JSRCC did provide copies of morning reports 
from April 1971 that showed the veteran being transferred to 
the 95th Evacuation Hospital.  The morning report did not 
indicate the reason for transfer.  The morning reports 
showed the veteran's unit as the 855th General Support 
Company, the unit shown on his DA Form 20 for the period 
from December 1970 to March 1971.  This was not an infantry 
unit.

As noted, supra, the veteran's SMRs show he was transferred 
to the USS Sanctuary hospital ship for treatment of 
hepatitis in March 1971.  He was later transferred to 
Okinawa and then Ft. Polk.  The SMRs contain no information 
regarding any type of shrapnel wound or gunshot wound.

In later VA treatment notes, the veteran repeatedly referred 
to his experiences of combat in Vietnam.  In December 2002 
he told his therapist that his single biggest stressor was 
seeing his friend [redacted] die.  

In short, the veteran's level of disability involving his 
PTSD is directly related to his claims of being involved in 
combat while in Vietnam and the deaths of his two friends, 
especially [redacted].  However, there is a major 
discrepancy in his personnel records regarding whether he 
was involved in combat while in Vietnam.  Further, there is 
no evidence of a [redacted] as being killed in Vietnam.  

The DA Form 20 and DD Form 214s do not reflect receipt of 
the CIB or any other type of combat award.  Further, the 
veteran's assigned MOS and assignments during his service in 
Vietnam would not warrant his being awarded a CIB as they 
show he did not serve in the infantry.  Also, there is no 
signed copy of the DA Form 1577 of record.  This document 
includes the CIB as one of the veteran's awards without 
explanation and is the only military record to reflect 
receipt of the CIB.

The RO was directed by the Board to verify the status of the 
veteran's CIB in July 1992.  This was because of the obvious 
contradiction in the military records in that the DA Form 20 
and pertinent DD Form 214 did not reflect the award of the 
CIB or assignment in an infantry MOS during the veteran's 
Vietnam service while the DA Form 1577 indicated receipt of 
the CIB.  Unfortunately, that was not done.  Such 
verification is essential in the development of the 
veteran's case as his claimed symptomatology is based on his 
claimed combat exposure and the death of two friends that he 
witnessed.  Additional development is required.

Finally, the Joint Motion noted that the veteran had a 
number of hospitalizations between 1990 and 1997, which 
included diagnoses of PTSD.  The Joint Motion further found 
that remand was required for the Board to consider whether 
referral for an extraschedular disability rating was 
required. 

In this regard, 38 C.F.R. § 3.321 (2006) indicates that a 
referral of an increased rating claim to the VA Central 
Office for consideration of whether an extraschedular 
evaluation is warranted is necessary when the evidence shows 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
frequent periods of hospitalization or marked interference 
with employment as to render impractical the application of 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
Therefore, as the veteran has presented evidence that his 
service-connected PTSD interferes with his employability, 
the matter of whether extraschedular consideration is 
warranted under 38 C.F.R. § 3.321(b)(1) is for the RO to 
consider in the first instance.  Floyd v. Brown, 9 Vet. App. 
88, 96 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran 
and ask if he has the original of the DA 
Form 1577.  The document was addressed 
to the veteran.  If the veteran has the 
original document, with a signature, he 
should be asked to provide a copy to the 
RO.

2.  The RO should contact the veteran to 
request information regarding the two 
friends he said were killed in Vietnam.  
He has identified a [redacted] as one 
of the individuals.  However, the name 
is not one of those listed as someone 
killed in Vietnam according to the 
Vietnam Veterans Memorial Directory of 
Names, Thirteenth Printing, October 
2002.  The veteran should be asked to 
provide additional information regarding 
the date and circumstances of the death 
of his friend.  This should include the 
friend's unit, if known, and location, 
and whether the name is correct, and 
branch of service.

In regard to the second friend, the 
veteran has only identified him as [redacted].  
He should be asked to provide more 
information such as a last name, date of 
casualty, location of the casualty, and 
the friend's unit, if known.

The veteran states that he did not work 
in his MOS while in Vietnam and within a 
week was performing patrols and search 
and destroy missions.  He should be 
asked to provide the name of the unit, 
or units, he served with and the 
location, or locations, of his service.  

3.  The RO should contact the service 
department, not the NPRC, to inquire as 
to whether the veteran was issued the 
CIB, and if so, whether it was for 
service in Vietnam from June 1970 to 
March 1971.  The request should include 
copies of the veteran's DD Form 214 for 
his period of service in Vietnam, his DA 
Form 20, and the DA Form 1577 of record.  
The request should also include any 
information provided by the veteran 
regarding his assignments in Vietnam and 
their locations.  If the veteran 
provides a copy of the original DA Form 
1577, this should also be included.  

4.  The RO should submit the names of 
the friends that the veteran said died 
to the U. S. Army and Joint Services 
Records Research Center (JSRCC) 
(formerly Center for Unit Records 
Research (CURR)), for verfication of the 
information.  Even if the veteran fails 
to provide the required information, the 
RO should submit a request in regard to 
[redacted].  Without further 
information, no request may be made for 
the second individual.

5. Upon completion of the above, the RO 
should re-adjudicate the issue on 
appeal.  Specific consideration should 
be given to whether the case should be 
referred to the Under Secretary for 
Benefits or the Director of Compensation 
and Pension Service under 38 C.F.R. § 
3.321(b)(1).  If any benefit sought is 
not granted, the veteran and his 
attorney should be provided with a 
supplemental statement of the case 
(SSOC) and given an opportunity to 
respond.  If the RO does not refer the 
case to the Under Secretary or the 
Director, the SSOC should include an 
explanation for such actions.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

